MEMORANDUM DECISION
                                                                        Feb 12 2015, 7:24 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Patricia Caress McMath                                    Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis



                                             IN THE
    COURT OF APPEALS OF INDIANA

Michael A. Beitler,                                      February 12, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         90A02-1406-CR-425
        v.                                               Appeal from the Wells Superior
                                                         Court; The Honorable Everett E.
                                                         Goshorn, Judge;
State of Indiana,                                        90D01-1205-CM-160
Appellee-Plaintiff.




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 90A02-1406-CR-425 | February 12, 2015        Page 1 of 4
[1]   Michael A. Beitler appeals his conviction of Class A misdemeanor driving

      while suspended with a prior judgment within ten years.1 He asserts the State

      did not prove he had such a prior judgment, and he requests we reduce his

      conviction to a Class A infraction. We affirm.


                                   Facts and Procedural History
[2]   On May 30, 2012, Wells County Sheriff’s Chief Deputy Scott Holliday was on

      road patrol when he observed an Impala driving in excess of the speed limit.

      Deputy Holliday initiated a traffic stop. As he parked his car behind the

      Impala, “it looked like there was a lot of movement going on in the car. I

      couldn’t tell . . . in my mind what I suspected was going on was that people

      were switching around placements in the vehicle.” (Tr. at 6.) When he arrived

      at the driver’s door of the Impala, Beitler was in the front passenger seat,

      Angela Watkins was in the driver’s seat, and Watkins’ two children were in the

      back seat. Watkins’ daughter confirmed that Beitler and Watkins changed seats

      after Deputy Holliday pulled over the car.


[3]   The State charged Beitler with Class A misdemeanor driving while suspended.

      Following a bench trial, the court found Beitler guilty and imposed a one-year

      sentence suspended to home detention.




      1
          Ind. Code § 9-24-19-2.


      Court of Appeals of Indiana | Memorandum Decision 90A02-1406-CR-425 | February 12, 2015   Page 2 of 4
                                     Discussion and Decision
[4]   Beitler alleges the evidence was insufficient to support his conviction. Our

      standard for reviewing such claims is well settled:

              When we review the sufficiency of the evidence to support a criminal
              conviction, we consider only the probative evidence and reasonable
              inferences therefrom supporting the verdict. We neither reweigh the
              evidence nor assess witness credibility. And unless no reasonable fact-
              finder could conclude the elements of the crime were proven beyond a
              reasonable doubt, we will affirm the conviction. That is, we will hold
              the evidence sufficient ‘if an inference may reasonably be drawn from
              it to support the verdict.’
[5]   Buelna v. State, 20 N.E.3d 137, 141 (Ind. 2014) (citations omitted).


[6]   Beitler was convicted of driving while suspended with a prior conviction within

      ten years.

              A person who:
              (1) knows that the person’s driving privilege, license, or permit is
              suspended or revoked; and
              (2) operates a motor vehicle upon a highway less than ten (10) years
              after the date on which judgment was entered against the person for a
              prior unrelated violation of section 1 of this chapter2 [or] this section . .
              .
              commits a Class A misdemeanor.




      2
       Ind. Code § 9-24-19-1 provides: “[A] person who operates a motor vehicle upon a highway
      while the person’s driving privilege, license, or permit is suspended or revoked commits a
      Class A infraction.”



      Court of Appeals of Indiana | Memorandum Decision 90A02-1406-CR-425 | February 12, 2015   Page 3 of 4
[7]   Ind. Code § 9-24-19-2 (footnote added). Beitler claims the State failed to prove

      he had a prior unrelated judgment for driving while suspended. We cannot

      agree.


[8]   The State submitted into evidence a certified copy of Beitler’s driving record.

      On the third page of that document, under “Convictions,” the record indicates

      Beitler was convicted of “DRIVING WHILE SUSPENDED PRIOR WITHIN

      10 YEARS” in Allen Superior Criminal Court 4 under Cause Number

      “02D040603CM1978”3 on April 3, 2006. (Ex. 1 at 3.) The first page of that

      same document indicates that Beitler’s driver license was suspended effective

      April 3, 2006, and the “Suspension reason” provided is “DRIVE

      W/SUSPENDED –MISD/A.” (Id. at 1.) This evidence was sufficient to

      demonstrate Beitler had the qualifying prior judgment required to convict him

      of Class A misdemeanor driving while suspended with a prior judgment within

      ten years. See Billingsley v. State, 960 N.E.2d 882, 884-85 (Ind. Ct. App. 2012)

      (finding certified driving record sufficient to demonstrate required conviction of

      driving while suspended). Accordingly, we affirm.


[9]   Affirmed.


      Vaidik, C.J., and Friedlander, J., concur.




      3
       Contrary to Beitler’s assertion, this Cause Number does not indicate he was convicted of a “C
      misdemeanor.” (Brief of Appellant at 4.) Rather, it indicates he was convicted of a “Criminal
      Misdemeanor.” See Ind. Administrative Rule 8(B)(3) (designating “CM” as abbreviation for “Criminal
      Misdemeanor”).

      Court of Appeals of Indiana | Memorandum Decision 90A02-1406-CR-425 | February 12, 2015      Page 4 of 4